           Case 2:20-cv-02421-MTL Document 1 Filed 12/15/20 Page 1 of 5




     MURPHY CORDIER PLC
 1
     2025 North Third Street, Suite 200
 2   Phoenix, Arizona 85004
     Telephone: (602) 274-9000
 3   Facsimile: (602) 795-5896
 4   Richard B. Murphy (State Bar No. 015211)
 5         rich@mcattorneys.com
     Michael A. Cordier (State Bar No. 014378)
 6         michael@mcattorneys.com
     Chase E. Halsey (State Bar No. 023247)
 7         chase@mcattorneys.com
 8
     Sharmila Parkman, Esq. (SBN 221579) (Pro Hac Vice Pending)
 9   THE PARKMAN LAW FIRM
     9845 Erma Road, Ste. 210B
     San Diego, California 92131
10   Telephone (858) 453-5033
     Facsimile (858) 453-0876
11   Email: srp@parkmanfirm.com
12   Attorneys for CHDS, Inc. dba Curtis Drilling Co.
13
                         IN THE UNITED STATES DISTRICT COURT
14
15                              FOR THE DISTRICT OF ARIZONA

16    United States of America, for the use and    Case No.
      benefit of CHDS, Inc., dba Curtis Drilling
17    Co.,                                         COMPLAINT OF CHDS, INC.
                                                   ON MILLER ACT PAYMENT
18                                                 BOND (40 U.S.C. §§ 3131-3134)
                   Plaintiff,
19                                                 JURY TRIAL REQUESTED
      v.
20
      Shipley Construction and Plumbing, a sole
21    proprietorship; Argonaut Insurance
22    Company, an Illinois corporation; and
      DOES 1 through 50 inclusive,
23
                   Defendants.
24
25
26
27
           Case 2:20-cv-02421-MTL Document 1 Filed 12/15/20 Page 2 of 5




 1          For its Complaint, Use Plaintiff CHDS, Inc. dba Curtis Drilling Co. (“CHDS”)
 2   states and alleges as follows:
 3                                    GENERAL ALLEGATIONS
 4          1.     Jurisdiction of this cause of action is conferred by 40 U.S.C. 3131 through
 5   3134 (the “Miller Act”).
 6          2.     Venue is proper in the United States District Court for the District of Arizona
 7   because the contracts for which the Miller Act payment bonds were issued were performed
 8   and the real property exists within this judicial district of the United States.
 9          3.     CHDS is and was at all times mentioned a California corporation organized
10   by and existing by virtue of the laws of the State of California and maintaining its principal
11   place of business in San Diego, California.
12          4.     CHDS is informed and believes and thereupon alleges that Defendant
13   Argonaut Insurance Company (hereinafter “Argonaut”) is and at all times herein
14   mentioned was a corporation organized under the laws of the State of Illinois and is
15   authorized to transact business as a surety upon bonds or undertakings in the State of
16   Arizona and is within the jurisdiction of this Court.
17          5.     CHDS is informed and believes and thereupon alleges that Defendant
18   Shipley Construction and Plumbing, is a sole proprietorship (hereinafter referred to as
19   “Shipley”) is and at all times herein mentioned a sole proprietorship organized under the
20   laws of the State of California with its principal place of business in Yucca Valley,
21   California, doing business in La Paz County, Arizona which is within the jurisdiction of
22   this Court.
23                                    FIRST CAUSE OF ACTION
24                                     (Miller Act Payment Bond)
25          6.     On or about September 13, 2010, the United States of America, the U.S.
26   Department of the Interior, Bureau of Reclamation, Lower Colorado Region, awarded
27
                                                     2
             Case 2:20-cv-02421-MTL Document 1 Filed 12/15/20 Page 3 of 5




 1   Shipley a contract for a project and location designated Contract No. 190278DPW-MULE
 2   WASH, for the construction of sediment control structures and improvements in the Mule
 3   Wash area in La Paz County, Arizona (hereafter referred to as the “Prime Contract”).
 4           7.    Pursuant to the Prime Contract Shipley, as principal, and Argonaut, as
 5   surety, executed and delivered a certain payment bond in penal sum required by law,
 6   whereby Argonaut guaranteed the payment to all persons supplying labor and material in
 7   the prosecution of the work provided in furtherance of the Prime Contract and any and all
 8   duly requested and/or authorized modifications thereof. The bond was executed and
 9   delivered in accordance with the provisions of 40 U.S.C. 3131 through 3134 (the Miller
10   Act). A copy the bond is attached hereto as Exhibit “A” and made of part hereof.
11           8.    Thereafter, and during the performance and prosecution of the work
12   provided for the Prime Contract, CHDS entered into a written subcontract agreement with
13   Shipley in the amount of $73,830.00 for the performance and prosecution of a part of the
14   work prescribed in the Prime Contract between Shipley and the United States of America.
15   A copy of the subcontract is attached hereto as Exhibit “B” and made a part hereof.
16           9.    During the course of the performance and prosecution of the public work,
17   and under the Prime Contract between Shipley and the United States of America, and the
18   subcontract, CHDS performed certain earth drilling work and related and incidental work
19   required and designated under the Prime Contract to be accomplished, and other like labor,
20   materials, and equipment including extras and change orders in the prosecution of the
21   work.
22           10.   CHDS has performed each condition, covenant and promise upon its part to
23   be performed under the subcontract and changes thereto requested by the United States
24   Government and Shipley, or such performance has been excused or waived.
25           11.   The labor, material, and equipment furnished by CHDS in the prosecution
26   of the subcontract, plus extras, change orders and extended overhead and delay costs, is
27
                                                  3
           Case 2:20-cv-02421-MTL Document 1 Filed 12/15/20 Page 4 of 5




 1   reasonably worth the sum of $73,830.00. Of that sum, the amount of $45,000.00 has been
 2   paid, and there is an outstanding balance due to CHDS for said work or services in the
 3   amount of $28,330.00.
 4          12.    Demand for payment of said sums has been made on Shipley, as principal,
 5   and upon Argonaut, as surety. Notwithstanding said demand, Argonaut and Shipley have
 6   jointly and severally refused to pay all or part of said sum.
 7          13.    As a proximate result of Shipley’s failure to pay when due the value of the
 8   contract and extra work performed by CHDS, CHDS has suffered damages in the amount
 9   of $28,330.00, or other amount according to proof at trial, plus interest at the legal rate on
10   that sum from the date such payment was due and owing, the exact date of which is
11   unknown at this time. CHDS will amend this complaint when such date is ascertained upon
12   leave of court to do so.
13          14.    The work performed by CHDS under the subcontract was last performed less
14   than one year from the date of the filing of this complaint, the last of which was performed
15   on or about December 17, 2019.
16          15.    A period of 90 days has now elapsed since CHDS last provided labor,
17   services, materials, equipment or supplies to Shipley for inclusion in the Project.
18          16.    CHDS is informed and believes and thereupon alleges that the subcontract
19   between Shipley and CHDS contained a clause entitling the prevailing party in any action
20   to be awarded reasonable attorneys’ fees. CHDS therefore believes under existing case law
21   and/or statute that it is entitled to its reasonable attorneys’ fees for prosecuting this action
22   against Defendants Argonaut and Shipley.
23          17.    CHDS is informed and believes and thereupon alleges that it is entitled under
24   the federal statute known as the Prompt Payment Act and codified as Federal Acquisition
25   Regulation F.A.R. 52.232-27 to interest and penalties for late payment in an amount to be
26   determined at trial.
27
                                                     4
           Case 2:20-cv-02421-MTL Document 1 Filed 12/15/20 Page 5 of 5




 1                                     PRAYER FOR RELIEF
 2          WHEREFORE, CHDS prays for judgment as follows:
 3          1.     For damages in the sum of $28,330.00, together with interest thereon at the
 4   legal rate from the date(s) due, to be ascertained by the Court;
 5          2.     For interest and penalties for late payment as so authorized by the Prompt
 6   Payment Act, as provided in Federal Regulation F.A.R. 52.232-27;
 7          3.     For reasonable attorneys’ fees and costs of suit incurred herein according to
 8   statute, agreement, or applicable case law; and
 9          4.     For such other and further relief as the Court may deem just and proper.
10
11          DATED this 15th day of December 2020.
12
13                                             MURPHY CORDIER PLC
14
                                            By: /s/ Richard B. Murphy
15                                              Richard B. Murphy
                                                Michael A. Cordier
16                                              Chase E. Halsey
                                                Attorneys for Plaintiff CHDS, Inc., d/b/a Curtis
17                                             Drilling Co.
18
19                                             THE PARKMAN LAW FIRM
20                                             Sharmila Parkman (Pro Hac Vice Pending)
21                                             Attorneys for Plaintiff CHDS, Inc., d/b/a Curtis
                                               Drilling Co.
22
23
24
25
26
27
                                                   5
0120321414                                 56678922Document
                       Case 2:20-cv-02421-MTL          861-1
                                                               82Filed
                                                                      212/15/20
                                                                                68Page
                                                                                                7 1 of 2
                                            !"#ÿ%!&!"%ÿ# %!' (!ÿ()'!
                                               # %!' (!ÿ)*ÿ&' +)&
                                                 (,-,.ÿ(/-01ÿ%2003
  4567ÿ9:;<=9;>?ÿ@ABCCÿD<EF<G=7ÿH>E>G9IIJÿ;<ÿ;5>ÿ=9E:9Iÿ@ABCCÿ9KKG<L>?ÿMJÿ;5>ÿ@:?6D69IÿN<EF>G>ED>ÿ<Fÿ;5>ÿOE6;>?ÿA;9;>7ÿ6EÿA>K;>=M>G
  PQRCSÿ45>ÿ?9;9ÿ67ÿG>T:6G>?ÿF<Gÿ;5>ÿ:7>ÿ<Fÿ;5>ÿNI>GUÿ<FÿN<:G;ÿF<Gÿ;5>ÿK:GK<7>ÿ<Fÿ6E6;69;6EHÿ;5>ÿD6L6Iÿ?<DU>;ÿ75>>;Sÿ45>ÿ6EF<G=9;6<EÿD<E;96E>?
  5>G>6EÿE>6;5>GÿG>KI9D>7ÿE<Gÿ7:KKI>=>E;7ÿ;5>ÿF6I6EHÿ9E?ÿ7>GL6D>ÿ<FÿKI>9?6EH7ÿ<Gÿ<;5>GÿK9K>G7ÿ97ÿG>T:6G>?ÿMJÿI9VSÿ4567ÿF<G=ÿ67ÿ9:;5<G6W>?ÿF<G
  :7>ÿ<EIJÿ6Eÿ;5>ÿX67;G6D;ÿ<FÿYG6W<E9S
   !20ÿZ/[\.030]ÿZ/-01ÿ^2003ÿ[_^3ÿ̀0ÿ\1,a30]ÿ],10Z3.bÿ3/ÿc#*ÿda]ÿe,.0]ÿd^ÿdaÿd33dZ2[0a3ÿ3/ÿ320
                              (/[\.d,a3ÿ/1ÿ/3,Z0ÿ/eÿ'0[/-d.f
   c.d,a3,eeg7hia,30]ÿ%3d30^ÿ/eÿ&[01,Zd                    #0e0a]da3g7hi%   2,\.0bÿ(/a^31_Z3,/aÿda]ÿc._[`,aj
                                                                           kÿ&1j/ad_3ÿa^_1daZ0ÿ(/[\dab
   N<:E;Jÿ<Fÿl>76?>ED>iÿm:;76?>ÿ;5>ÿA;9;>ÿ<FÿYG6W<E9 N<:E;Jÿ<Fÿl>76?>ED>iÿm:;76?>ÿ;5>ÿA;9;>ÿ<FÿYG6W<E9
   N<:E;Jÿn5>G>ÿNI96=ÿo<Gÿl>I6>FÿYG<7>iÿp9ÿq9W              ÿ
   ÿ
   qI96E;6FFr7ÿY;;Jg7hi                                     X>F>E?9E;r7ÿY;;Jg7hi
   ',Z2d1]ÿsÿt_1\2bÿÿ
   t_1\2bÿ(/1],01ÿcu(ÿ
   vwvxÿÿy1]ÿ%3ÿ%30ÿvwwÿ                                   ÿ
   c2/0a,z{ÿ&1,|/adÿÿ}xww~~}}ÿ
   wvv~www
   ÿ
  Sÿ9767ÿ<Fÿ@:G67?6D;6<Eiÿ           fÿf%fÿ/-01a[0a3ÿc.d,a3,ee
  ÿ
  SÿN6;6W>E756Kÿ<FÿqG6ED6K9I
  q9G;6>7ÿ#,-01^,3bÿ(d^0^ÿ)a.b
                            qI96E;6FFiB&
                          X>F>E?9E;iB&
                                      ÿ
  SÿmG6H6Eÿiÿ                        fÿ)1,j,ad.ÿc1/Z00],aj
  ÿ
  Sÿ9;:G>ÿ<FÿA:6;iÿ                  ywÿt,..01ÿ&Z3
  ÿ
  SN9:7>ÿ<FÿYD;6<Eiÿ                 ~wÿf%f(fÿyyyy~
  ÿ
  Sÿl>T:>7;>?ÿ6EÿN<=KI96E;
                         NI977ÿYD;6<Ei/
                      X<II9GÿX>=9E?iv}{yywfww
                        @:GJÿX>=9E?i0^
  Sÿ4567ÿD97>ÿ,^ÿa/3ÿ10.d30]ÿ;<ÿ9E<;5>GÿD97>S
  %,jad3_10ÿÿ',Z2d1]ÿsfÿt_1\2b
56678922     86822687                                                                                       021
0120321414                                56678922Document
                      Case 2:20-cv-02421-MTL          861-1
                                                              82Filed
                                                                     212/15/20
                                                                               68Page
                                                                                               7 2 of 2
  ÿÿÿÿÿÿÿÿ !"#ÿÿ$%&$'&%(%(
  )*ÿ+,ÿ-*ÿ!./0ÿ/+*-12 !/-+ÿ/0ÿ/+3-11"3!4ÿ56"0"ÿ7-ÿ839ÿ!-ÿ!."ÿ:/;/6ÿ:-;"1ÿ<.""!ÿ)+5=!ÿ*-12ÿ=0/+7ÿ!."ÿ>?@Aÿ8=!!-+ÿ/+ÿ,-=1ÿ81-B0"1
   +Cÿ3.+7"ÿ/!DÿE+3"ÿ3-11"3!4ÿ0;"ÿ!./0ÿ*-12ÿ0ÿÿFGÿ+Cÿ/+36=C"ÿ/!ÿ0ÿ+ÿ!!3.2"+!ÿ!-ÿ,-=1ÿ30"ÿ-5"+/+7ÿC-3=2"+!0D
  H";/0"C#ÿ($&%($I




56678922     86822687                                                                             121
Case 2:20-cv-02421-MTL Document 1-2 Filed 12/15/20 Page 1 of 9




            Exhibit “A”
Case 2:20-cv-02421-MTL Document 1-2 Filed 12/15/20 Page 2 of 9
Case 2:20-cv-02421-MTL Document 1-2 Filed 12/15/20 Page 3 of 9
Case 2:20-cv-02421-MTL Document 1-2 Filed 12/15/20 Page 4 of 9
Case 2:20-cv-02421-MTL Document 1-2 Filed 12/15/20 Page 5 of 9
Case 2:20-cv-02421-MTL Document 1-2 Filed 12/15/20 Page 6 of 9




            Exhibit “B”
                          Case 2:20-cv-02421-MTL Document 1-2 Filed 12/15/20 Page 7 of 9


                                                                                                                               Job #




                                                                DIR #        1000006928

                                                              ESTIMATE
           TO:                Shipley Construction                                    PROJECT NAME:                         Mule Wash
         ATTN:                   Keith Johnson                                             ADDRESS:                   Near Blythe & AZ Border
        OFFICE:                  971-285-0293
          FAX:                                                                                  DATE:                 November 8, 2019
        EMAIL:              keithjohnson_1@msn.com                                            QUOTE#:          AZ-1108-T     BY:      Thomas


DRILLING (HOURLY RATES):
     LINE#        QTY                                   DESCRIPTION                                       PRICE           U/M          SUBTOTAL
      #1            8            Drill with operator and oiler (8hr minimum per day)                     $695.00          HR           $5,560.00

      #2            1                                    Mobilization                                  $15,450.00         EA           $15,450.00

      #3




BID CONSIDERATIONS:
1)   The above estimate includes equipment, labor, materials and applicable taxes with the ABI Vibratory rig
2) Quote is based on assumed open/flat access for the above drill
3) Drill the above hole at the hourly rate stated above with a (8) hour minimum.
4) Hourly rates are quoted for normal drilling/driving conditions unless otherwise stated as “Obstruction Drilling”
   which will be charged at hourly obstruction rate
5) Price is quoted under AZ Davis Bacon wage rates
6) Flat, level access and benches (if required) to be provided by others prior to mobilization.




                        1249 W. Washington Ave, Escondido, CA 92029 (800) 548-4799 (760) 727-7330 Fax (760) 727-3265
        Email: estimating@CurtisDrilling.com                                                                                                PAGE: 1
                     Case 2:20-cv-02421-MTL Document 1-2 Filed 12/15/20 Page 8 of 9



                                                   TERMS AND CONDITIONS:
CURTIS DRILLING RESPONSIBILITY
1) Maintain and provide upon request current active contractor’s license as required by law.
2) Provide certificates of insurance upon request by customer with limits as stated below.
3) Maintain and provide upon request annual OSHA trenching and excavating permit.

CONTRACTORS RESPONSIBILITY
1) Have all drill locations marked and accessible prior to arrival and set up on site. Field engineering and drill shaft locations marked
      center stakes and off sets ready prior to and during drilling so layout is maintained.
 2)   Tests and inspections, special permits, dig alert, bonds to be accomplished by contractor, unless otherwise quoted in writing.
 3)   Site preparation/restoration to be done by others including benching if required.
 4)   Locate and remove all known utilities, whether overhead or underground (if applicable).
 5)   Provide traffic control, including barricades and/or flagmen, if required.
 6)   Provide marked grade elevation to top of concrete/steel reinforcement if required.
 7)   Provide asphalt/concrete cutting for foundations in asphalt or concrete areas.
 8)   Immediately advise Curtis Drilling’s office verbally and follow up, in writing, if customer, for any reason, wishes to stop drilling prior to
      completion of job. Labor and/or machine standby charges may apply.
 9) Hole covering security per OSHA codes upon completion of shaft and/or until fall hazard does not exist.
10) Spoils removal to be handled by others (unless otherwise noted)
11) Access to onsite water source (if necessary) to be provided within 100' of drilling locations

TERMS AND CONDITIONS
1) NO OTHER AGREEMENT: Except as specifically stated in writing, any contract signed by C.H.D.S., Inc. will automatically include our
      bid proposal’s terms and conditions and be made an attachment or appendix to the contract. This addition supersedes all other agreements
      or understandings, written or oral, to contractors subcontract with C.H.D.S., Inc. unless initialed by C.H.D.S., Inc.
 2) LESSEE AGREEMENT: Customer agrees Curtis Drilling’s employee’s, are under Customer’s exclusive jurisdiction, supervision, and control.
      Customer/lessee agrees to indemnify and save Curtis Drilling, its employees, and agents harmless from all claims, active or passive; customer
      shall not be obligated to indemnify curtis drilling for any claims arising from the sole negligence or willfull misconduct of Curtis Drilling,
      its employees, or agents.
 3) UTILITIES WAIVER: It is the sole responsibility of the lessee or renter to follow the requirements of the regional Dig Alert notification center
      law pursuant to Article 2 (commencing with Section 4216) of Chapter 3.1 of Division 5 of Title 1 of the Government Code. By signing this
      contract, the lessee or renter accepts all liabilities and responsibilities contained in the regional notification center law.
 4) EXCUSE OF PERFORMANCE: Any prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts of God, inability to obtain labor or
      materials or reasonable substitutes therefore, governmental action, domestic or foreign, riot, civil commotion, fire and other casualty, and all
      other causes beyond the reasonable control of Curtis Drilling shall execute Curtis Drilling’s performance for a period equal to such prevention.
 5) PRICING: If both quoted and hourly pricing is given, CHDS Inc. must receive in writing the chosen payment option. If no option is chosen
      CHDS Inc. will have the option at its discretion.
 6) PREVAILING LABOR WAGES: All pricing should be considered quoted as noted in additional scope included section on the first page of this proposal.



PAYMENT
1) This above price for work is based upon facts with or without soils reports. Additional change orders or work including obstructions or delays
      are the decisions of you, our customer, or your onsite representatives. The ultimate responsibility for payment for all work under your directions
      by Curtis Drilling is contractors and cannot be diminished by contractor’s agreement with owner or general contractor.
 2) Curtis Drilling‘s work tickets are to be reconciled and executed daily, by a qualified representative. Payment to be made, in full, no retention
      withheld promptly, within 30 days or less within the invoice date unless otherwise noted. Retention up to 10% to be held if applicable within
      contract between owner and general contractor.




                        1249 W. Washington Ave, Escondido, CA 92029 (800) 548-4799 (760) 727-7330 Fax (760) 727-3265
 Email: estimating@CurtisDrilling.com                                                                                                                  PAGE: 2
                  Case 2:20-cv-02421-MTL Document 1-2 Filed 12/15/20 Page 9 of 9


            ACKNOWLEDGEMENT TERMS AND CONDITIONS (CONT):
INSURANCE
 1) Additional Insured & Waiver of subrogation available upon request at no additional charge for general liability and workman comp.
   Additional insured and waiver of subrogation on automobile liability available if needed, may incur additional charges in addition to the
   quoted price. Any other higher limits or additional endorsements will be an entire cost to be determined at time of request.




CLARIFICATIONS:
1) Price quoted for normal working hours being 5:00 a.m.-6:00 p.m. Monday through Friday. Any night or weekend work unless agreed
    upon in writing prior will be charged extra per hour as overtime and double time depending the particular hours of operation.
2) CHDS Inc. is a non-union operating company with no affiliation to any unions. CHDS Inc. will pay prevailing/certified and or union scale
   if specified per agreed contract documents.


ADDITIONAL CHARGES & DELAYS
1) All delays/standby occurred by C.H.D.S. INC. through no fault of our own or the removal of any obstruction as defined by the International
   Association of Foundation Drilling. (ADSC), and the U.S. Department of Transportation (CALTRANS) will be extra work and charged accordingly
   at the quoted hourly rate.
2) Cancelations or delays after C.H.D.S. INC. crews have been dispatched to project location will result in a mobilization charge and a
   4 hour minimum Delay/ Standby rate charge
3) Delay / Standby rate for this project will be charged at the hourly rate of        $695.00 / HR for operator and machine. Additional
   manpower or equipment onsite may incur additional hourly standby rate.


OBSTRUCTIONS
1) Any material which cannot be drilled continuously under normal conditions with a conventional Earth auger or soil conditions that requires the
   use of special core barrels will be an obstruction for the drill shaft from initial contact with the obstruction for any purpose. Continuous normal
   rate to be determined by and at Curtis Drilling sole discretion.
2) Obstruction rate for this project will be charged at the premium hourly rate of:        $795.00      / HR , plus any drill teeth used.

ACCEPTANCE OF QUOTATION
1) Upon notifying Curtis Drilling that you wish to proceed with the quoted scope, this quotation/acknowledgement must be signed by the Owner
   or Corporate Officer and returned promptly prior to scheduling. This may be supplanted by a PO that references this proposal or a
   subcontract to be executed by both parties. Curtis Drilling will also require a copy of the project Preliminary information prior to scheduling.
2) All quotations are good for (30) days from date shown, unless otherwise specified.

       DATE ACCEPTED:       11-13-2019                                                    ACCEPTED BY:

              POSITION:     Project Manager                                                PRINT NAME:     Keith Johnson
                       1249 W. Washington Ave, Escondido, CA 92029 (800) 548-4799 (760) 727-7330 Fax (760) 727-3265
Email: estimating@CurtisDrilling.com                                                                                                                  PAGE: 3
